Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Pursuant to the 08/24/2021 Patent Board Decision, in which all rejections were reversed, the claims are allowable.  Furthermore, a thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Relevant art is found in the attached Notice of References Cited.  Specifically, at this stage, the closest prior art is Styles et al. (US 2017/0291600).

Regarding claim 1, Styles discloses:
A method of monitoring and verifying weather information using a weather condition detection system of a vehicle (Styles: abstract), the method comprising:
receiving externally provided weather information as data from as data from an external weather information providing system by a computing device within the vehicle (Styles: [0020]; [0081]; Fig 3; step 306);
verifying the weather information locally at the vehicle using the computing device (Styles: [0083]; Fig 3; step 308; Fig 5), and


Styles fails to disclose:
wherein verifying the weather information includes optically verifying the weather information using a vehicle video system of the vehicle comprising a camera;

Regarding claim 11, Styles discloses:
A method of providing a weather notification to a vehicle user of a vehicle based on locally provided weather information by the vehicle (Styles: [0157]-[0160]), the method comprising:
receiving locally provided weather information by a computing device in the vehicle (Styles: [0076]-[0078]; Fig 3; step 302), 
receiving externally provided weather information by the computing device from an external weather providing system (Styles: [0020]; [0081]; Fig 3; step 306);
verifying the externally provided weather information locally at the vehicle using the locally provided weather information and the computing device (Styles: [0083]; Fig 3; step 308; Fig 5); and


Styles fails to disclose:
the locally provided weather information comprising image data of a weather event provided using a vehicle video system of the vehicle;

Regarding claim 17, Styles discloses:
A vehicle comprising a weather condition detection system, the vehicle comprising:
a communications module that connects to an external weather information providing system using a communications network (Styles: [0020]; [0081]; Fig 1-2; Fig 3; step 306); and
a computing module that receives externally provided weather information from the external weather information providing system and the locally provided weather information from the vehicle video system, the computing module including logic that verifies the externally provided weather information (Styles: [0083]; Fig 1-2; Fig 3; step 308; Fig 5) and a vehicle function is performed if the weather information is verified using the computing module (Styles: [0086]; Fig 3; step 314).


a vehicle video system comprising a camera at the vehicle that generates locally provided weather information comprising image data;
the computing module including logic that verifies the externally provided weather information using the image data and a vehicle function is performed if the weather information is optically verified using the computing module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488